  Case: 2:13-cr-00270-JLG Doc #: 739 Filed: 06/02/20 Page: 1 of 2 PAGEID #: 2358



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

United States of America

     v.                                    Case No. 2:13-cr-270-10

China M. Hester

                             OPINION AND ORDER
     By judgment entered on October 9, 2019, defendant’s supervised
release was revoked, and defendant was sentenced to a term of
incarceration of eighteen months, to run consecutive to the term of
incarceration of time served imposed in Case No. 2:19-cr-86.                  The
court has received a letter from the defendant in which she requests
to be released on home confinement in light of the COVID-19
epidemic.   The court will address defendant’s letter as a motion.
     Insofar as defendant’s letter is construed as a request for
compassionate release under 18 U.S.C. §3582(c)(1)(A)(i) based on the
COVID-19 risk and her health concerns, the court notes that before
a defendant can file a motion for reduction in sentence for
“extraordinary and compelling reasons” under that section in the
district court, the defendant must first ask the warden to file a
motion for a reduction in sentence on her behalf.              If that request
is denied by the warden within thirty days, defendant must exhaust
all administrative appeals before filing a motion in district court.
If, on the other hand, the defendant presents her request to the
warden and receives no response within thirty days, she may then
file a motion in the district court.          See Daniels, 2020 WL 1938973,
at *2-3; Guzman v. United States, No. 2:10-CR-161, 2019 WL 1966106,
at *2 (E.D.Tenn. May 2, 2019). The exhaustion requirement contained
in §3582(c)(1)(A) is jurisdictional and cannot be waived, even due
to emergencies such as the COVID-19 pandemic.               See, e.g., United
  Case: 2:13-cr-00270-JLG Doc #: 739 Filed: 06/02/20 Page: 2 of 2 PAGEID #: 2359



States v. Raia,         F.3d       , 2020 WL 1647922, at *2 (3d Cir. Apr.
2, 2020); United States v. Dickson, No. 1:19-cr-251-17, 2020 WL
1904058, at *2-3 (N.D. Ohio Apr. 17, 2020); United States v. Alam,
No. 15-20351, 2020 WL 1703881, at *2 (E.D. Mich. Apr. 8, 2020).
Defendant has not alleged or presented evidence that she has
exhausted her administrative remedies.
     To the extent that the defendant’s letter can be construed as
a request for the court to order the Bureau of Prisons (“BOP”) to
permit   her   to   serve   the    remainder    of   her   sentence       on   home
confinement, the motion is not well taken.                      Under 18 U.S.C.
§3621(b), the BOP has the sole authority to determine the place of
a defendant’s confinement.         Under the Coronavirus Aid, Relief, and
Economic Security Act (“CARES Act”), §12003(b)(2), the director of
the BOP has the discretion to lengthen the maximum home confinement
placement otherwise permitted under 18 U.S.C. §3624(c) during the
covered emergency period.         See CARES Act, Pub.L. 116-136, Div. B.,
Title II, §12003(b)(2).        Only the BOP has the authority to place a
defendant on home confinement under §3624(c) and the CARES Act. See
United States v. Daniels, No. 4:08-CR-0464-SLB, 2020 WL              1938973 at
*1-2 (N.D. Ala. Apr. 22, 2020); United States v. Serfass, No. 3:15-
39, 2020 WL 1874126, at *3 (M.D. Pa. Apr. 15, 2020).
     The    request   for   compassionate      release     is    denied   without
prejudice due to defendant’s failure to exhaust her administrative
remedies.      The motion for an order directing the BOP to place
defendant on home confinement is denied.


Date: June 2, 2020                           S/James L. Graham
                                      James L. Graham
                                      United States District Judge


                                       2
